UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 File No.333-103094 Pre-Effective Amendment No. o Post-Effective Amendment No. 23 þ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 File No.811-03330 Amendment No. 255 þ (Check appropriate box or boxes.) NATIONWIDE VARIABLE ACCOUNT – II (Exact Name of Registrant) NATIONWIDE LIFE INSURANCE COMPANY (Name of Depositor) One Nationwide Plaza, Columbus, Ohio 43215 (Address of Depositor's Principal Executive Offices)(Zip Code) Depositor's Telephone Number, including Area Code (614) 249-7111 Robert W. Horner, III, Vice President and Secretary, One Nationwide Plaza, Columbus, Ohio 43215 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering December 15, 2008 It is proposed that this filing will become effective (check appropriate box) þimmediately upon filing pursuant to paragraph (b) oon (date) pursuant to paragraph (b) o60 days after filing pursuant to paragraph (a)(1) oon (date) pursuant to paragraph (a)(1) If appropriate, check the following box: othis post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered Individual Flexible Premium Deferred Variable Annuity Contract The prospectus supplement dated September 15, 2008 and the prospectus and statement of additional information dated May 1, 2008, previously filed with the Commission under SEC file No. 333-103094 are hereby incorporated by reference and made a part of this registration statement. Nationwide Life Insurance Company: ·Nationwide Variable Account - II Prospectus Supplement dated December 15, 2008 to your Prospectus Supplement dated September 15, 2008 and your Prospectus dated May 1, 2008 This supplement updates certain information contained in your prospectus and prospectus supplement.Please read it and keep it with your prospectus for future reference. 1. Effective as of the close of the New York Stock Exchange on January 12, 2009, the Capital Preservation Plus Lifetime Income Option is no longer available to new purchasers.Accordingly, the first two sentences of the “Capital Preservation Plus Lifetime Income Option” subsection of the “Charges and Expenses” section in your prospectus are deleted and replaced with the following: The Capital Preservation Plus Lifetime Income Option is only available at the time of application for contracts issued based on good order applications signed and dated on or prior to January 12, 2009.After January 12, 2009, the Capital Preservation Plus Lifetime Income Option is only available to those contract owners that previously elected either the Capital Preservation Plus Option or the Capital Preservation Plus Lifetime Income Option. Additionally, the first two sentences of the “Availability” subsection of the “Capital Preservation Plus Lifetime Income Option” section are replaced with the following: The Capital Preservation Plus Lifetime Income Option is only available at the time of application for contracts issued based on good order applications signed and dated on or prior to January 12, 2009.After January 12, 2009, the Capital Preservation Plus Lifetime Income Option is only available to those contract owners that previously elected either the Capital Preservation Plus Option or the Capital Preservation Plus Lifetime Income Option. 2. Effective March 2, 2009, the current charge for each Lifetime Income Option will increase by 0.15%.Accordingly, all references in your prospectus to the current charges of 0.60%, 0.70%, and 0.75% for the 5%, 7% and 10% Lifetime Income Options, respectively are replaced with 0.75%, 0.85% and 0.90%, respectively. Lifetime Income Option Current Charge until 3/1/2009 Current Charge effective 3/2/2009 5% L.Inc 0.60% 0.75% 7% L.Inc 0.70% 0.85% 10% L.Inc 0.75% 0.90% 3. Effective March 2, 2009, the following underlying investment options will no longer be available to new investors in these Income Benefit Investment Options (5% L.Inc, 7% L.Inc and 10% L.Inc): NVIT – NVIT Cardinal Moderately Aggressive Fund: Class II NVIT – NVIT Investor Destinations Moderately Aggressive Fund: Class II If you are invested in these Income Benefit Investment Options prior to March 2, 2009, you are permitted to make subsequent purchase payments as long as you remain invested in these Income Benefit Investment Options.No transfers into these Income Benefit Investment Options will be permitted on or after March 2, 2009.Any asset rebalancing program established prior to March 2, 2009, that includes one of these Income Benefit Investment Options will continue to rebalance; however, you will not be permitted to increase the percentage of contract value that is rebalanced into these Income Benefit Investment Options. In addition, effective March 2, 2009, the Nationwide Allocation Architect (“NAA”) Moderately Aggressive model and the Custom Portfolio Moderately Aggressive model will no longer be available to new investors that have elected a Lifetime Income Option.If you invested in either of these models prior to March 2, 2009, you are permitted to make subsequent purchase payments as long as you remain invested in that model.If you transfer contract value out of either the NAA Moderately Aggressive model or the Custom Portfolio Moderately Aggressive model on or after March 2, 2009, you will not be permitted to subsequently transfer contract value back into that model. In addition, the NAA Moderately Aggressive model, the Custom Portfolio Moderately Aggressive model, and the Income Benefit Investment Options listed above will no longer be available for any dollar cost averaging program established on or after March 2, 2009.Any dollar cost averaging program established prior to March 2, 2009, that includes the NAA Moderately Aggressive model, the Custom Portfolio Moderately Aggressive model, or either of the Income Benefit Investment Options listed above will continue uninterrupted, however, you will not be permitted to increase the percentage of contract value that is transferred through your dollar cost averaging program into any of these investments. PART C. OTHER INFORMATION Item 24.Financial Statements and Exhibits (Hereby incorporated by reference) (a) Nationwide Variable Account-II: Report of Independent Registered Public Accounting Firm. Statement of Assets, Liabilities and Contract Owners’ Equity as of December 31, 2007. Statements of Operations for the year ended December 31, 2007. Statements of Changes in Contract Owners’ Equity for the years ended December 31, 2007 and 2006. Notes to Financial Statements. Nationwide Life Insurance Company and subsidiaries: Report of Independent Registered Public Accounting Firm. Consolidated Statements of Income for the years ended December 31, 2007, 2006 and 2005. Consolidated Balance Sheets as of December 31, 2007 and 2006 Consolidated Statements of Changes in Shareholders’ Equity as of December 31, 2007, 2006 and 2005. Consolidated Statements of Cash Flows for the years ended December 31, 2007, 2006 and 2005. Notes to Consolidated Financial Statements and Schedules Item 24.(b) Exhibits (1) Resolution of the Depositor’s Board of Directors authorizing the establishment of the Registrant – Filed with Post-Effective Amendment No. 16 on April 19, 2007 (File No. 333-103093) and hereby incorporated by reference. (2) Not Applicable (3) Underwriting or Distribution of Contracts between the Depositor and NISC as Principal Underwriter – Filedwith Post-Effective Amendment No. 16 on April 19, 2007 (File No. 333-103093) and hereby incorporated by reference. (4) The form of the variable annuity contract – Filed previously with initial Registration Statement on February 11, 2003 (File No. 333-103094) and hereby incorporated by reference. (5) Variable Annuity Application – Filed previously with initial Registration Statement on February 11, 2003 (File No. 333-103094) and hereby incorporated by reference. (6) Articles of Incorporation of Depositor – Filed with Post-Effective Amendment No. 16 on April 19, 2007 (File No. 333-103093) and hereby incorporated by reference. (7) Not Applicable. (8) Fund Participation Agreements. The following fund participation agreements were filed previously on July 17, 2007, withPre-Effective Amendment No. 1 (File No. 333-140608) as exhibit 26(h) and hereby incorporated by reference: 1) Fund Participation Agreement with AIM Variable Insurance Funds, AIM Advisors, Inc., and AIM Distributors dated January 6, 2003. 2) Fund Participation Agreement with AllianceBernstein filed previously on September 27, 2007, with Pre-Effective Amendment No. 3 (File No. 333-137202) as exhibit 24(b) and hereby incorporated by reference. 3) Amended and Restated Fund Participation and Shareholder Services Agreement with American Century Investment Services, Inc. dated September 15, 2004, as amended. 4) Restated and Amended Fund Participation Agreement with The Dreyfus Corporation dated January 27, 2000, as amended. 5) Fund Participation Agreement with Federated Insurance Series and Federated Securities Corp. dated April 1, 2006, as amended. 6) Fund Participation Agreement with Fidelity Variable Insurance Products Fund dated May 1, 1988, as amended, including Fidelity Variable Insurance Products Fund IV and Fidelity Variable Insurance Products Fund V. 7) Fund Participation Agreement with Fidelity Variable Insurance Products Fund II dated July 15, 1989, as amended, including Fidelity Variable Insurance Products Fund IV and Fidelity Variable Insurance Products Fund V. 8) Fund Participation Agreement with Fidelity Variable Insurance Products Fund III dated November 22, 1994, as amended, including Fidelity Variable Insurance Products Fund IV and Fidelity Variable Insurance Products Fund V. 9) Amended and Restated Fund Participation Agreement with Franklin Templeton Variable Insurance Products Trust and Franklin/Templeton Distributors, Inc. dated May 1, 2003; as amended. 10)(a) Fund Participation Agreement, Service and Institutional Shares, with Janus Aspen Series, dated December 31, 1999. 10)(b) Fund Participation Agreement, Service II Shares, with Janus Aspen Series, dated May 5, 2002. 11) Amended and Restated Fund Participation Agreement with MFSÒ Variable Insurance Trust and Massachusetts Financial Services Company dated February 1, 2003 as amended. 12) Fund Participation Agreement with MTB filed on April 16, 2008, with Post-Effective Amendment No. 20 (File No. 333-103094) as exhibit 26(h) and hereby incorporated by reference. 13)(a) Fund Participation Agreement with Nationwide Variable Insurance Trust (formerly, Gartmore Variable Insurance Trust) dated May 2, 2005, as amended. 13)(b) Fund Participation Agreement with Nationwide Variable Insurance Trust (formerly, Gartmore Variable Insurance Trust), American Funds Insurance Series, and Capital Research and Management Company dated May 1, 2006. 14) Fund Participation Agreement with Neuberger Berman Advisers Management Trust / Lehman Brothers Advisers Management Trust (formerly, Neuberger Berman Advisers Management Trust) dated January 1, 2006. 15) Fund Participation Agreement with Oppenheimer Variable Account Funds and Oppenheimer Funds, Inc. dated April 13, 2007. 16) Fund Participation Agreement with Putnam filed previously on September 27, 2007, with Pre-Effective Amendment No. 3 (File No. 333-137202) as exhibit 24(b) and hereby incorporated by reference. 17) Fund Participation Agreement with T. Rowe Price Equity Series, Inc., T. Rowe Price International Series, Inc., T. Rowe Price Fixed Income Series, Inc., and T. Rowe Price Investment Services, Inc. dated October 1, 2002, as amended. 18) Fund Participation Agreement with The Universal Institutional Funds, Inc., Morgan Stanley Distribution, Inc., and Morgan Stanley Investment Management, Inc. dated February 1, 2002, as amended. 19) Fund Participation Agreement with Van Kampen filed on April 23, 2008, with Post-Effective Amendment No. 25 (File No. 033-89560) as exhibit 26(h) and hereby incorporated by reference. 20) Fund Participation Agreement with Wells Fargo filed previously on September 27, 2007, with Pre-Effective Amendment No. 3 (File No. 333-137202) as exhibit 24(b) and hereby incorporated by reference. (9) Opinion of Counsel – Filed with Post-Effective Amendment No. 16 on April 19, 2007 (File No. 333-103093) and hereby incorporated by reference. (10) Consent of Independent Registered Public Accounting Firm – Attached hereto (11) Not Applicable (12) Not Applicable (99) Power of Attorney – Attached hereto. Item 25. Directors and Officers of the Depositor Chairman of the Board and Director Arden L. Shisler Chief Executive Officer and Director W. G. Jurgensen President and Chief Operating Officer Mark R. Thresher Executive Vice President and Chief Legal and Governance Officer Patricia R. Hatler Executive Vice President-Chief Administrative Officer Terri L. Hill Executive Vice President-Chief Information Officer Michael C. Keller Executive Vice President-Chief Marketing Officer James R. Lyski Executive Vice President-Finance Lawrence A. Hilsheimer Senior Vice President and Treasurer Harry H. Hallowell Senior Vice President-Associate Services Robert J. Puccio Senior Vice President-Chief Compliance Officer Carol Baldwin Moody Senior Vice President-Chief Financial Officer Timothy G. Frommeyer Senior Vice President-Chief Investment Officer Gail G. Snyder Senior Vice President-Chief Litigation Counsel Randolph C. Wiseman Senior Vice President-CIO NSC Robert J. Dickson Senior Vice President-CIO Strategic Investments Gary I. Siroko Senior Vice President-Corporate Strategy J. Stephen Baine Senior Vice President-Customer Insight/Analytic Paul D. Ballew Senior Vice President-Customer Relationships David R. Jahn Senior Vice President-Division General Counsel Roger A. Craig Senior Vice President-Division General Counsel Thomas W. Dietrich Senior Vice President-Division General Counsel Sandra L. Neely Senior Vice President-Government Relations Jeffrey D. Rouch Senior Vice President-Head of Taxation Pamela A. Biesecker Senior Vice President-Health and Productivity Holly R. Snyder Senior Vice President-Human Resources Kim R. Geyer Senior Vice President-Individual Investments Business Head Eric S. Henderson Senior Vice President-Individual Protection Business Head Peter A. Golato Senior Vice President-Information Technology Srinivas Koushik Senior Vice President-Internal Audits Kelly A. Hamilton Senior Vice President-NF Marketing Gordon E. Hecker Senior Vice President-NF Systems Susan Gueli Senior Vice President-NFN Retail Distribution Michael A. Hamilton Senior Vice President-Non-Affiliated Sales John L. Carter Senior Vice President-NW Retirement Plans William S. Jackson Senior Vice President-President – Nationwide Bank Anne L. Arvia Senior Vice President-Property and Casualty Commercial/Farm Product Pricing W. Kim Austen Senior Vice President-Property and Casualty Commercial/Farm Product Pricing James R. Burke Senior Vice President-Property and Casualty Human Resources Gale V. King Senior Vice President-Property and Casualty Personal Lines Product Pricing J. Lynn Greenstein Senior Vice President-Assistant to the CEO and Assistant Secretary Thomas E. Barnes Vice President and Secretary Robert W. Horner, III Director Joseph A. Alutto Director James G. Brocksmith, Jr. Director Keith W. Eckel Director Lydia M. Marshall Director David O. Miller Director Martha Miller de Lombera Director James F. Patterson Director Gerald D. Prothro Director Alex Shumate Director Thomas F. Zenty III The business address of the Directors and Officers of the Depositor is: One Nationwide Plaza, Columbus, Ohio 43215 Item 26.Persons Controlled by or Under Common Control with the Depositor or Registrant. * Subsidiaries for which separate financial statements are filed ** Subsidiaries included in the respective consolidated financial statements *** Subsidiaries included in the respective group financial statements filed for unconsolidated subsidiaries **** Other subsidiaries COMPANY STATE/COUNTRY OF ORGANIZATION NO. VOTING SECURITIES (see attached chart unless otherwise indicated) PRINCIPAL BUSINESS 1717 Advisory Services, Inc. Pennsylvania The company was formerly registered as an investment advisor and is currently inactive. 1717 Brokerage Services, Inc. Pennsylvania The company is a multi-state licensed insurance agency. 1717 Capital Management Company* Pennsylvania The company is registered as a broker-dealer and investment advisor. AGMC Reinsurance, Ltd. Turks & Caicos Islands The company is in the business of reinsurance of mortgage guaranty risks. ALLIED General Agency Company Iowa The company acts as a general agent and surplus lines broker for property and casualty insurance products. ALLIED Group, Inc. Iowa The company is a property and casualty insurance holding company. ALLIED Property and Casualty Insurance Company Iowa The company underwrites general property and casualty insurance. ALLIED Texas Agency, Inc. Texas The company acts as a managing general agent to place personal and commercial automobile insurance with Colonial County Mutual Insurance Company for the independent agency companies. AMCO Insurance Company Iowa The company underwrites general property and casualty insurance. American Marine Underwriters, Inc. Florida The company is an underwriting manager for ocean cargo and hull insurance. Atlantic Floridian Insurance Company (f.k.a. Nationwide Atlantic Insurance Company) Ohio The company writes personal lines residential property insurance in the State of Florida. Audenstar Limited England The company is an investment holding company. Cal-Ag Insurance Services, Inc. California The company is an insurance agency. CalFarm Insurance Agency California The company is an insurance agency. Champions of the Community, Inc. Ohio The company raises money for gifts and grants to charitable organizations Colonial County Mutual Insurance Company* Texas The company underwrites non-standard automobile and motorcycle insurance and other various commercial liability coverage in Texas. COMPANY STATE/COUNTRY OF ORGANIZATION NO. VOTING SECURITIES (see attached chart unless otherwise indicated) PRINCIPAL BUSINESS Corviant Corporation Delaware The purpose of the company is to create a captive distribution network through which affiliates can sell multi-manager investment products, insurance products and sophisticated estate planning services. Crestbrook Insurance Company* (f.k.a. CalFarm Insurance Company) California The company is an Ohio-based multi-line insurance corporation that is authorized to write personal, automobile, homeowners and commercial insurance. Depositors Insurance Company Iowa The company underwrites general property and casualty insurance. DVM Insurance Agency, Inc. California This company places the pet insurance business not written by Veterinary Pet Insurance Company outside of California with National Casualty Company. F&B, Inc. Iowa The company is an insurance agency that places business with carriers other than Farmland Mutual Insurance Company and its affiliates. Farmland Mutual Insurance Company Iowa The company provides property and casualty insurance primarily to agricultural businesses. FutureHealth Corporation Maryland The company is a wholly-owned subsidiary of FutureHealth Holding Company, which provides population health management. FutureHealth Holding Company Maryland The company provides population health management. FutureHealth Technologies Corporation Maryland The company is a wholly-owned subsidiary of FutureHealth Holding Company, which provides population health management. Gates, McDonald & Company* Ohio The company provides services to employers for managing workers' compensation matters and employee benefits costs. Gates, McDonald & Company of New York, Inc. New York The company provides workers' compensation and self-insured claims administration services to employers with exposure in New York. Gates, McDonald Health Plus Inc. Ohio The company provides medical management and cost containment services to employers. GVH Participacoes e Empreedimientos Ltda. Brazil The company acts as a holding company. Insurance Intermediaries, Inc. Ohio The company is an insurance agency and provides commercial property and casualty brokerage services. Intervent USA, Inc. Georgia Lifestyle Management and Chronic Disease Risk Reduction Programs Consultants. Life REO Holdings, LLC Ohio The company serves as a holding company for foreclosure entities. Lone Star General Agency, Inc. Texas The company acts as general agent to market non-standard automobile and motorcycle insurance for Colonial County Mutual Insurance Company. COMPANY STATE/COUNTRY OF ORGANIZATION NO. VOTING SECURITIES (see attached chart unless otherwise indicated) PRINCIPAL BUSINESS Mullen TBG Insurance Agency Services, LLC Delaware The company is a joint venture between TBG Insurance Services Corporation and MC Insurance Agency Services LLC. The Company provides financial products and services to executive plan participants. National Casualty Company Wisconsin The company underwrites various property and casualty coverage, as well as individual and group accident and health insurance. National Casualty Company of America, Ltd. England This company is currently inactive. Nationwide Advantage Mortgage Company* Iowa The company makes residential mortgage loans. Nationwide Affinity Insurance Company of America* Ohio The company provides property and casualty insurance products. Nationwide Agribusiness Insurance Company Iowa The company provides property and casualty insurance primarily to agricultural businesses. Nationwide Arena, LLC* Ohio The purpose of the company is to develop Nationwide Arena and to engage in related development activity. Nationwide Asset Management, LLC Ohio Provides investment advisory services as a registered investment advisor to affiliated and unaffiliated clients Nationwide Asset Management Holdings Limited England and Wales The Company is an investment holding company Nationwide Assurance Company Wisconsin The company underwrites non-standard automobile and motorcycle insurance. Nationwide Bank* United States This is a federal savings bank chartered by the Office of Thrift Supervision in the United States Department of Treasury to exercise deposit, lending agency custody and fiduciary powers and to engage in activities permissible for federal savings banks under the Home Owners’ Loan act of 1933. Nationwide Better Health, Inc. (f.k.a. Nationwide Health and Productivity Company) Ohio The company is a holding company for the health and productivity operations of Nationwide. Nationwide Cash Management Company Ohio The company buys and sells investment securities of a short-term nature as the agent for other Nationwide corporations, foundations, and insurance company separate accounts. COMPANY STATE/COUNTRY OF ORGANIZATION NO. VOTING SECURITIES (see attached chart unless otherwise indicated) PRINCIPAL BUSINESS Nationwide Community Development Corporation, LLC Ohio The company holds investments in low-income housing funds. Nationwide Corporation Ohio The company acts primarily as a holding company for entities affiliated with Nationwide Mutual Insurance Company and Nationwide Mutual Fire Insurance Company. Nationwide Document Solutions, Inc. (f.k.a. ALLIED Document Solutions, Inc.) Iowa The company provides general printing services to its affiliated companies as well as to certain unaffiliated companies. Nationwide Emerging Managers, LLC (f.k.a. Gartmore Emerging Managers, LLC) Delaware The company acquires and holds interests in registered investment advisors and provides investment management services. Nationwide Exclusive Agent Risk Purchasing Group, LLC Ohio The company's purpose is to provide a mechanism for the purchase of group liability insurance for insurance agents operating nationwide. Nationwide Financial Assignment Company Ohio The company is an administrator of structured settlements. Nationwide Financial Institution Distributors Agency, Inc. Delaware The company is an insurance agency. Nationwide Financial Services Capital Trust Delaware The trust's sole purpose is to issue and sell certain securities representing individual beneficial interests in the assets of the trust. Nationwide Financial Services, Inc.* Delaware The company acts primarily as a holding company for companies within the Nationwide organization that offer or distribute long-term savings and retirement products. Nationwide Financial Sp. Zo.o Poland The company provides services to Nationwide Global Holdings, Inc. in Poland. Nationwide Financial Structured Products, LLC Ohio The company captures and reports the results of the structured products business unit. Nationwide Foundation* Ohio The company contributes to non-profit activities and projects. Nationwide Fund Advisors Delaware The company is a business trust. The trust is designed to act as a registered investment advisor. Nationwide Fund Distributors LLC (f.k.a. Gartmore Distribution Services, Inc.) Delaware The company is a distributor and administrator for Nationwide mutual funds. COMPANY STATE/COUNTRY OF ORGANIZATION NO. VOTING SECURITIES (see attached chart unless otherwise indicated) PRINCIPAL BUSINESS Nationwide Fund Management LLC (f.k.a Gartmore Investors Services, Inc.) Delaware The corporation provides transfer and dividend disbursing services to various mutual fund entities. Nationwide General Insurance Company Ohio The company transacts a general insurance business, except life insurance, and primarily provides automobile and fire insurance to select customers. Nationwide Global Funds Luxembourg This company issues shares of mutual funds. Nationwide Global Holdings, Inc. Ohio The company is a holding company for the international operations of Nationwide. Nationwide Global Ventures (f.k.a. Gartmore Global Ventures, Inc.) Delaware The company acts as a holding company. Nationwide Indemnity Company* Ohio The company is involved in the reinsurance business by assuming business from Nationwide Mutual Insurance Company and other insurers within the Nationwide Insurance organization. Nationwide Insurance Company of America Wisconsin The corporation is an independent agency personal lines underwriter of property/casualty insurance. Nationwide Insurance Company of Florida* Ohio The company transacts general insurance business except life insurance. Nationwide International Underwriters California The company is a special risk, excess and surplus lines underwriting manager. Nationwide Investment Advisors, LLC Ohio The company provides investment advisory services. Nationwide Investment Services Corporation** Oklahoma This is a limited purpose broker-dealer and acts as an investment advisor. Nationwide Life and Annuity Company of America** Delaware The company provides variable and traditional life insurance and other investment products. The company also maintains blocks of individual variable and fixed annuities products. Nationwide Life and Annuity Insurance Company** Ohio The company engages in underwriting life insurance and granting, purchasing, and disposing of annuities. Nationwide Life Insurance Company* Ohio The company provides individual life insurance, group life and health insurance, fixed and variable annuity products, and other life insurance products. Nationwide Life Insurance Company of America* Pennsylvania The company provides individual life insurance and group annuity products. Nationwide Life Insurance Company of Delaware* Delaware The company insures against personal injury, disability or death resulting from traveling, sickness or other general accidents, and every type of insurance appertaining thereto. COMPANY STATE/COUNTRY OF ORGANIZATION NO. VOTING SECURITIES (see attached chart unless otherwise indicated) PRINCIPAL BUSINESS Nationwide Lloyds Texas The company markets commercial property insurance in Texas. Nationwide Management Systems, Inc. Ohio The company offers a preferred provider organization and other related products and services. Nationwide Mutual Capital, LLC(f.k.a. Nationwide Strategic Investment Fund, LLC) Ohio The company acts as a private equity fund investing in companies for investment purposes and to create strategic opportunities for Nationwide. Nationwide Mutual Capital I, LLC* Delaware The business of the company is to achieve long-term capital appreciation through a portfolio of primarily domestic equity investments in financial service and related companies. Nationwide Mutual Fire Insurance Company Ohio The company engages in a general insurance and reinsurance business, except life insurance. Nationwide Mutual Funds Delaware The corporation operates as a business trust for the purposes of issuing investment shares to the public and to segregated asset accounts of life insurance companies. Nationwide Mutual Insurance Company* Ohio The company engages in a general insurance and reinsurance business, except life insurance. Nationwide Private Equity Fund, LLC Ohio The company invests in private equity funds. Nationwide Property and Casualty Insurance Company Ohio The company engages in a general insurance business, except life insurance. Nationwide Property Protection Services, LLC Ohio The company provides alarm systems and security guard services. Nationwide Provident Holding Company* (f.k.a. Provident Mutual Holding Company) Pennsylvania The company is a holding company for non-insurance subsidiaries. Nationwide Realty Investors, Ltd.* Ohio The company is engaged in the business of developing, owning and operating real estate and real estate investments. Nationwide Retirement Solutions, Inc.* Delaware The company markets and administers deferred compensation plans for public employees. Nationwide Retirement Solutions, Inc. of Arizona Arizona The company markets and administers deferred compensation plans for public employees. Nationwide Retirement Solutions, Inc. of Ohio Ohio The company provides retirement products, marketing and education and administration to public employees. Nationwide Retirement Solutions, Inc. of Texas Texas The company markets and administers deferred compensation plans for public employees. Nationwide Retirement Solutions, Insurance Agency, Inc. Massachusetts The company markets and administers deferred compensation plans for public employees. Nationwide S.A. Capital Trust (f.k.a. Gartmore S.A. Capital Trust) Delaware The company is a business trust. The trust is designed to act as a registered investment advisor. COMPANY STATE/COUNTRY OF ORGANIZATION NO. VOTING SECURITIES (see attached chart unless otherwise indicated) PRINCIPAL BUSINESS Nationwide Sales Solutions, Inc. (f.k.a. Allied Group Insurance Marketing Company) Iowa The company engages in direct marketing of property and casualty insurance products. Nationwide Securities, Inc.* Ohio The company is a registered broker-dealer and provides investment management and administrative services. Nationwide Separate Accounts, LLC (f.k.a. Gartmore Separate Accounts, LLC) Delaware The company acts as a registered investment advisor. Nationwide Services Company, LLC Ohio The company performs shared services’ functions for the Nationwide organization. Nationwide Services For You, LLC Ohio The company provides consumer services that are related to the business of insurance, including services that help consumers prevent losses and mitigate risks. Nationwide Services Sp. Zo.o. Poland The corporation provides services to Nationwide Global Holdings, Inc. in Poland. Newhouse Capital Partners, LLC Delaware The company invests in financial services companies that specialize in e-commerce and promote distribution of financial services. Newhouse Capital Partners II, LLC Delaware The company invests in financial services companies that specialize in e-commerce and promote distribution of financial services. Newhouse Special Situations Fund I, LLC Delaware The company owns and manages contributed securities in order to achieve long-term capital appreciation from the contributed securities and through investments in a portfolio of other equity investments in financial service and other related companies. NF Reinsurance Ltd.* Bermuda The company serves as a captive reinsurer for Nationwide Life Insurance Company’s universal life, term life and annuity business. NFS Distributors, Inc. Delaware The company acts primarily as a holding company for Nationwide Financial Services, Inc.'s distribution companies. NWD Investment Management, Inc. (f.k.a. Gartmore Global Investments, Inc.) Delaware The company acts as a holding company and provides other business services for the NWD Investments group of companies. NWD Management & Research Trust (f.k.a. Gartmore Global Asset Management Trust) Delaware The company acts as a holding company for the NWD Investments group of companies and as a registered investment advisor. COMPANY STATE/COUNTRY OF ORGANIZATION NO. VOTING SECURITIES (see attached chart unless otherwise indicated) PRINCIPAL BUSINESS NWD MGT, LLC (f.k.a. GGI MGT LLC) Delaware The company is a passive investment holder in Newhouse Special Situations Fund I, LLC for the purpose of allocation of earnings to the NWD Investments management team as it relates to the ownership and management of Newhouse Special Situations Fund I, LLC. Olentangy Reinsurance Company Vermont The company is a reinsurance company. Pension Associates, Inc. Wisconsin The company provides pension plan administration and record keeping services, and pension plan and compensation consulting. Premier Agency, Inc. Iowa This company is an insurance agency. Provestco, Inc. Delaware The company serves as a general partner in certain real estate limited partnerships invested in by Nationwide Life Insurance Company of America. RCMD Financial Services, Inc. Delaware The company is a holding company. Registered Investment Advisors Services, Inc. Texas The company facilitates third-party money management services for plan providers. Retention Alternatives, Ltd.* Bermuda The company is a captive insurer and writes first dollar insurance policies in workers’ compensation, general liability and automobile liability for its affiliates in the United States. Riverview Alternative Investment Advisors, LLC (f.k.a. Gartmore Riverview, LLC) Delaware The company provides investment management services to a limited number of institutional investors. Riverview Alternative Investment Advisors II LLC (f.k.a. Gartmore riverview II, LLC) Delaware The company is a holding company. Riverview International Group, Inc. Delaware The company is a holding company. RP&C International, Inc. Ohio The company is an investment-banking firm that provides specialist advisory services and innovative financial solutions to public and private companies internationally. Scottsdale Indemnity Company Ohio The company is engaged in a general insurance business, except life insurance. Scottsdale Insurance Company Ohio The company primarily provides excess and surplus lines of property and casualty insurance. Scottsdale Surplus Lines Insurance Company Arizona The company provides excess and surplus lines coverage on a non-admitted basis. TBG Aviation, LLC California The company holds an investment in a leased airplane and maintains an operating agreement with Flight Options. TBG Danco Insurance Services Corporation California The corporation provides life insurance and individual executive estate planning. COMPANY STATE/COUNTRY OF ORGANIZATION NO. VOTING SECURITIES (see attached chart unless otherwise indicated) PRINCIPAL BUSINESS TBG Financial & Insurance Services Corporation* California The company consults with corporate clients and financial institutions on the development and implementation of proprietary and/or private placement insurance products for the financing of executive benefit programs and individual executive's estate planning requirements.As a broker dealer, TBG Financial & Insurance Services Corporation provides access to institutional insurance investment products. TBG Insurance Services Corporation* Delaware The company markets and administers executive benefit plans. THI Holdings (Delaware), Inc.* Delaware The company acts as a holding company for subsidiaries of the Nationwide group of companies. Titan Auto Insurance of New Mexico, Inc. New Mexico The Company is an insurance agency and operates as an employee agent "storefront" for Titan Indemnity Company in New Mexico. Titan Indemnity Company Texas The company is a multi-line licensed insurance company and is operating primarily as a property and casualty insurance company. Titan Insurance Company Michigan This is a property and casualty insurance company. Titan Insurance Services, Inc. Texas The company is a Texas grandfathered managing general agency. Veterinary Pet Insurance Company* California The company provides pet insurance. Victoria Automobile Insurance Company Indiana The company is a property and casualty insurance company. Victoria Fire & Casualty Company Ohio The company is a property and casualty insurance company. Victoria National Insurance Company Ohio The company is a property and casualty insurance company. Victoria Select Insurance Company Ohio The company is a property and casualty insurance company. Victoria Specialty Insurance Company Ohio The company is a property and casualty insurance company. Vida Seguradora SA Brazil The company operates as a licensed insurance company in the categories of life and unrestricted private pension plan in Brazil. VPI Services, Inc. California The company operates as a nationwide pet registry service for holders of Veterinary Pet Insurance Company policies, including pet indemnification and a lost pet recovery program. Washington Square Administrative Services, Inc. Pennsylvania The company provides administrative services to Nationwide Life and Annuity Company of America. Western Heritage Insurance Company Arizona The company underwrites excess and surplus lines of property and casualty insurance. COMPANY STATE/COUNTRY OF ORGANIZATION NO. VOTING SECURITIES (see attached chart unless otherwise indicated) PRINCIPAL BUSINESS Whitehall Holdings, Inc. Texas The company acts as a holding company for the Titan group of agencies. W.I. of Florida (d.b.a. Titan Auto Insurance) Florida The company is an insurance agency and operates as an employee agent storefront for Titan Indemnity Company in Florida. COMPANY STATE/COUNTRY OF ORGANIZATION NO. VOTING SECURITIES (see attached chart unless otherwise indicated) PRINCIPAL BUSINESS * MFS Variable Account Ohio Issuer of Annuity Contracts * Nationwide Multi-Flex Variable Account Ohio Issuer of Annuity Contracts * Nationwide VA Separate Account-A Ohio Issuer of Annuity Contracts * Nationwide VA Separate Account-B Ohio Issuer of Annuity Contracts * Nationwide VA Separate Account-C Ohio Issuer of Annuity Contracts * Nationwide VA Separate Account-D Ohio Issuer of Annuity Contracts * Nationwide Variable Account Ohio Issuer of Annuity Contracts * Nationwide Variable Account-II Ohio Issuer of Annuity Contracts * Nationwide Variable Account-3 Ohio Issuer of Annuity Contracts * Nationwide Variable Account-4 Ohio Issuer of Annuity Contracts * Nationwide Variable Account-5 Ohio Issuer of Annuity Contracts * Nationwide Variable Account-6 Ohio Issuer of Annuity Contracts * Nationwide Variable Account-7 Ohio Issuer of Annuity Contracts * Nationwide Variable Account-8 Ohio Issuer of Annuity Contracts * Nationwide Variable Account-9 Ohio Issuer of Annuity Contracts * Nationwide Variable Account-10 Ohio Issuer of Annuity Contracts * Nationwide Variable Account-11 Ohio Issuer of Annuity Contracts * Nationwide Variable Account-12 Ohio Issuer of Annuity Contracts * Nationwide Variable Account-13 Ohio Issuer of Annuity Contracts * Nationwide Variable Account-14 Ohio Issuer of Annuity Contracts Nationwide Variable Account-15 Ohio Issuer of Annuity Contracts Nationwide Variable Account-16 Ohio Issuer of Annuity Contracts Nationwide Variable Account-17 Ohio Issuer of Annuity Contracts * Nationwide Provident VA Separate Account 1 Pennsylvania Issuer of Annuity Contracts * Nationwide Provident VA Separate Account A Delaware Issuer of Annuity Contracts Nationwide VL Separate Account-A Ohio Issuer of Life Insurance Policies Nationwide VL Separate Account-B Ohio Issuer of Life Insurance Policies * Nationwide VL Separate Account-C Ohio Issuer of Life Insurance Policies * Nationwide VL Separate Account-D Ohio Issuer of Life Insurance Policies * Nationwide VL Separate Account-G Ohio Issuer of Life Insurance Policies * Nationwide VLI Separate Account Ohio Issuer of Life Insurance Policies * Nationwide VLI Separate Account-2 Ohio Issuer of Life Insurance Policies * Nationwide VLI Separate Account-3 Ohio Issuer of Life Insurance Policies * Nationwide VLI Separate Account-4 Ohio Issuer of Life Insurance Policies * Nationwide VLI Separate Account-5 Ohio Issuer of Life Insurance Policies * Nationwide VLI Separate Account-6 Ohio Issuer of Life Insurance Policies * Nationwide VLI Separate Account-7 Ohio Issuer of Life Insurance Policies * Nationwide Provident VLI Separate Account 1 Pennsylvania Issuer of Life Insurance Policies * Nationwide Provident VLI Separate Account A Delaware Issuer of Life Insurance Policies Item 27.Number of Contract Owners The number of Contract Owners of Qualified and Non-Qualified Contracts as of February 1, 2008, was 19,574 and17,858 respectively. Item 28.Indemnification Provision is made in Nationwide’s Amended and Restated Code of Regulations and expressly authorized by the General Corporation Law of the State of Ohio, for indemnification by Nationwide of any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative by reason of the fact that such person is or was a director, officer or employee of Nationwide, against expenses, including attorneys fees, judgments, fines and amounts paid in settlement actually and reasonably incurred by such person in connection with such action, suit or proceeding, to the extent and under the circumstances permitted by the General Corporation Law of the State of Ohio. Insofar as indemnification for liabilities arising under the Securities Act of 1933 ("Act") may be permitted to directors, officers or persons controlling Nationwide pursuant to the foregoing provisions, Nationwide has been informed that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the registrant of expenses incurred or paid by a director, officer or controlling person of the registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. Item 29.Principal Underwriter (a) Nationwide Investment Services Corporation ("NISC") serves as principal underwriter and general distributor for the following separate investment accounts of Nationwide or its affiliates: Multi-Flex Variable Account Nationwide VLI Separate Account-2 Nationwide Variable Account Nationwide VLI Separate Account-3 Nationwide Variable Account-II Nationwide VLI Separate Account-4 Nationwide Variable Account-4 Nationwide VLI Separate Account-6 Nationwide Variable Account-5 Nationwide VLI Separate Account-7 Nationwide Variable Account-6 Nationwide VL Separate Account-C Nationwide Variable Account-7 Nationwide VL Separate Account-D Nationwide Variable Account-8 Nationwide VL Separate Account-G Nationwide Variable Account-9 Nationwide Variable Account-10 Nationwide Variable Account-11 Nationwide Variable Account-13 Nationwide Variable Account-14 Nationwide VA Separate Account-A Nationwide VA Separate Account-B Nationwide VA Separate Account-C (b) Directors and Officers of NISC: President Robert O. Cline Senior Vice President and Secretary Thomas E. Barnes Senior Vice President, Treasurer and Director James D. Benson Vice President Karen R. Colvin Vice President Charles E. Riley Vice President Trey Rouse Vice President-Chief Compliance Officer James J. Rabenstine Secretary Kathy R. Richards Assistant Treasurer Terry C. Smetzer Director John L. Carter Director Eric S. Henderson The business address of the Directors and Officers of Nationwide Investment Services Corporation is: One Nationwide Plaza, Columbus, Ohio 43215 (c) Name of Principal Underwriter Net Underwriting Discounts and Commissions Compensation on Redemption or Annuitization Brokerage Commissions Compensation Nationwide Investment Services Corporation N/A N/A N/A N/A Item 30.Location of Accounts and Records Timothy G. Frommeyer Nationwide Life Insurance Company One Nationwide Plaza Columbus, OH43215 Item 31.Management Services Not Applicable Item 32.Undertakings The Registrant hereby undertakes to: (a) file a post-effective amendment to this registration statement as frequently as is necessary to ensure that the audited financial statements in the registration statement are never more than 16 months old for so long as payments under the variable annuity contracts may be accepted; (b) include either (1) as part of any application to purchase a contract offered by the prospectus, a space that an applicant can check to request a Statement of Additional Information, or (2) a post card or similar written communication affixed to or included in the prospectus that the applicant can remove to send for a Statement of Additional Information; and (c) deliver any Statement of Additional Information and any financial statements required to be made available under this form promptly upon written or oral request. The Registrant represents that any of the contracts which are issued pursuant to Section 403(b) of the Internal Revenue Code, are issued by Nationwide through the Registrant in reliance upon, and in compliance with, a no-action letter issued by the Staff of the Securities and Exchange Commission to the American Council of Life Insurance (publicly available November 28, 1988) permitting withdrawal restrictions to the extent necessary to comply with Section 403(b)(11) of the Internal Revenue Code. Nationwide represents that the fees and charges deducted under the contract in the aggregate are reasonable in relation to the services rendered, the expenses expected to be incurred and risks assumed by Nationwide. SIGNATURES As required by the Securities Act of 1933, and the Investment Company Act of 1940, the Registrant, NATIONWIDE VARIABLE ACCOUNT-II, certifies that it meets the requirements of the Securities Act Rule 485(b) for effectiveness of the Registration Statement and has caused this Registration Statement to be signed on its behalf in the City of Columbus, and State of Ohio, on this 15th day of December, 2008. NATIONWIDE VARIABLE ACCOUNT – II (Registrant) NATIONWIDE LIFE INSURANCE COMPANY (Depositor) By /s/ JAMIE RUFF CASTO Jamie Ruff Casto Attorney-in-Fact As required by the Securities Act of 1933, this post-effective amendment to the Registration Statement has been signed by the following persons in the capacities indicated on the 15th day of December, 2008. W. G. JURGENSEN W. G. Jurgensen, Director and Chief Executive Officer ARDEN L. SHISLER Arden L. Shisler, Chairman of the Board JOSEPH A. ALUTTO Joseph A. Alutto, Director JAMES G. BROCKSMITH, JR. James G. Brocksmith, Jr., Director KEITH W. ECKEL Keith W. Eckel, Director LYDIA M. MARSHALL Lydia M. Marshall, Director MARTHA MILLER DE LOMBERA Martha Miller de Lombera, Director DAVID O. MILLER David O. Miller, Director JAMES F. PATTERSON James F. Patterson, Director GERALD D. PROTHRO Gerald D. Prothro, Director ALEX SHUMATE Alex Shumate, Director THOMAS F. ZENTY III Thomas F. Zenty III, Director By /s/ JAMIE RUFF CASTO Jamie Ruff Casto Attorney-in-Fact
